Exhibit 10.2

Nevro Corp.

May 4, 2016

Mr. Michael DeMane

1800 Bridge Parkway

Redwood City, CA 94065

 

  Re: Amendment to Employment Agreement

Dear Michael:

This letter agreement (this “Amendment”) serves to amend that certain Employment
Agreement between you and Nevro Corp. (the “Company”), dated as of December 5,
2014 (the “Agreement”) effective as of June 1, 2016 (the “Effective Date”).

1. Term. The Agreement, as amended hereby, and your employment with the Company
shall continue in effect for a minimum of six months from the Effective Date
(i.e., through November 30, 2016) and a maximum of twelve months from the
Effective Date (i.e., through May 31, 2017). Prior to November 30, 2016, the
Agreement and your employment may be terminated by either you or the Company in
accordance with Section 3 of the Agreement and subject to Section 4 of the
Agreement. Between November 30, 2016 and May 30, 2017, the Agreement and your
employment may be terminated by either you or the Company for any or no reason,
provided that in no event will the Company have any obligations under
Section 4(c) or 4(d) of the Agreement. The date the Agreement and your
employment terminates in accordance with this paragraph shall be referred to
herein as the “Agreement Termination Date”.

2. Duties. Effective as of June 1, 2016, you shall provide services to the
Company as Executive Chairman of the Board of Directors of the Company
(“Executive Chairman”) and, effective as of such date, all references in the
Agreement to “Chief Executive Officer” shall be deemed to be “Executive
Chairman”. Following the Agreement Termination Date, you shall continue to serve
as Chairman of the Board of Directors in a non-executive capacity and
Section 3(b) of the Agreement shall be deemed amended to the extent necessary to
permit your continued service as both a member of the Board of Directors and
Chairman. The Company may terminate your services as Chairman upon not less than
six (6) months written notice other than for Cause (as defined in the Agreement)
for which there shall be no notice required.

3. Compensation and Benefits. Prior to the Agreement Termination Date, you shall
continue to be paid compensation and be eligible to participate in benefits, in
each case, as set forth in Section 2 of the Agreement. For the avoidance of
doubt, this means that prior to the Agreement Termination Date, you will
continue to be paid an annual base salary of $500,000 and be eligible to receive
a target bonus of 75% of the base salary paid to you for the applicable year
based solely upon the achievement of corporate objectives under the Company’s
executive



--------------------------------------------------------------------------------

bonus program and paid to you at the same time other Company executives are paid
their bonus for the applicable year. For the avoidance of doubt, you do not need
to be employed by the Company on the date of payment to remain eligible for the
bonus described in the preceding sentence. Following the Agreement Termination
Date, you will be eligible for the compensation set forth in the Company’s
non-employee director policy, based on your service as Chairman.

4. Equity Awards. Prior to the Agreement Termination Date, your equity awards
shall continue to vest in accordance with their terms based on your continued
services under the Agreement and shall be eligible for accelerated vesting as
provided therein. On and after the Agreement Termination Date, your equity
awards will continue to vest during your service as Chairman of the Board of
Directors of the Company. In the event the Company terminates your service to
the Company as Chairman of the Board of Directors prior to December 31, 2018 for
other than Cause, then the vesting of each unvested equity award then held by
you shall be accelerated in full as of the date of such termination. Each equity
award held by you as of the date hereof, and each award agreement evidencing
such equity award, will be deemed amended to the extent necessary to reflect the
terms of this Amendment. For the avoidance of doubt, this paragraph 4 shall
survive termination of the Agreement.

Your signature to this Amendment will constitute your explicit written consent
to the changes to your position and the amendment to your Agreement as provided
herein, and you hereby waive any right you may have under the Agreement to
resign for Good Reason (as defined under the Agreement) based on the changes set
forth herein. Other than as specifically provided in this Amendment, all terms
and conditions of the Agreement continue in full force and effect. If this
Amendment is acceptable to you, please sign below and return the original, fully
executed Amendment to the Company.

Sincerely,

 

NEVRO CORP. By:  

/s/ Andrew Galligan

  Name: Andrew Galligan   Title: Chief Financial Officer

By signing below, I acknowledge receipt of this Amendment and agree to its terms
and conditions.

 

/s/ Michael DeMane

   

 

Michael DeMane     May 4, 2016